DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the...molten slags" in step 3.  There is insufficient antecedent basis for this limitation in the claim. The following language is suggested “and stopping stirring after molten iron and molten slags are obtained…” 
Claims 2-9 are rejected by virtue of their dependency on claim 1. 
claim 9, the term “harmful gas” renders the claim indefinite as it is unclear what scope of gas is intended to be considered as harmful, the term is not further clarified in the instant specification, and it is not expected that one of ordinary skill would be reasonably apprised of the intended scope. 
In claim 9, the term “relevant emission requirements” renders the claim indefinite as no emission requirement is set forth in the claim language or instant specification and it is further unclear what emission requirement is intended to be considered as relevant. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, whether taken alone or in combination, do not teach or suggest a method of iron making as set forth in the instant claim 1. The closest prior art of record to claim 1 is inventor-related patent document Fu et al. (CN105567988A, hereinafter referred to as "Fu", relying on the English language translation provided with this action). Fu teaches a method of producing a copper-containing molten iron through smelting reduction of copper smelting slags (Abstract) including introducing copper smelting slags into a reduction furnace, maintaining a temperature of 1400-1500ºC, stirring molten copper smelting slag and forming a vortex with a diameter-to-height ratio of 0.5-3, spraying a reducing agent of pulverized coal and slagging agent of CaO to the center of the vortex through a carrier gas, separately collecting a lower layer of copper-containing molten iron and an upper layer of reduced slag, and recovering and treating a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN101348842A discloses a method of ironmaking involving spraying iron ore powder and flux into a molten bath at 1450-1600ºC by a spray gun causing vigorous agitation of melting bath, and further a heat exchanging after-treatment of flue gas 
US 5891214 discloses a method of smelting reduction of iron ore involving stirring a molten bath through bottom blowing tuyere and depositing composite pellets of iron ore, coal, and CaO into the molten bath
CN102146493B discloses a method of melting pig iron in an induction furnace 
US 2016/0053762 discloses graphite rotors for stirring molten baths
US 3251681 discloses a method of stirring a molten metal in a transfer ladle for desulfurization and dephosphorization processing
US 3861660 discloses a system with a paddled stirrer for blending a material into and cooling of a molten slag
US 2011/0011209 and US 2010/0229685 teach methods of producing molten iron from a pig iron source using a furnace with bottom-blowing tuyere for stirring the molten bath
US 6693947 teaches a method of producing molten pig iron in an electric arc furnace
US 2005/0257644 teaches a method of desulfurizing molten pig iron by mechanically stirring a molten bath with a refining agent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736